a ou &® WN PB

|

10
11
12
13
14
15
16
17
.18
19
20
21
22
23
24
25
26
27
28

JURT PAPER

TATE OF CALIFORNIA -

"DO. 143 REY. @-72)

1 Myeg

ESR Age SEER Document 17 Filed 69/18/20 Page 1 of 26
Deiet qo Road - Fl L E D-
Tracy, Califormia 95304 oO

Plaintiff In Pro per.,

 

 

SEP 18 2020
- GLGRK, U.S. DISTRICT COURT
UNITED STATES DISTRICT COURABTERN DISTRICT OF ak
CLERK
#OR ‘THE EASTERN DISTRICT OF CALTFORNIA :
2
Travyon C. Harbor ) Case No. 2:19-cv-0384-EFB-P
. j } |
Plaintiff, dy - ’ .SECOND AMENDED COMPLAINT PURSUANT
). “TO; 42 U.S.C 1983, 12101 et seq.,
Vs. ~) AND JOINDER OF CLAIMS PURSUANT
) TO Fed.&.Civ.P Rule 18(a)
CDCR, et al., ) ue ;
D dants.
efendants ) DEMAND FOR JURY TRIAL
‘INTRODUCTION
Now Comes, Travyon C. Harbor, hereafter known as the plaintiff in the (SAC)
, which is brought’ without counsel in this action brought pursuant to 42 U.S.C.
§ 19383; 12101 ets eq:; and joinder of claims Pursuant to Fed.R.Civ.P Rule 18(a).

This is a action for declaratory. and injunctive relief, monetary damages,
and punitive damages against the Califomia Department of Corrections and
Rehabilitation, Scott Keran (Secretary of CDCR at the time), M. Martel (Warden
of Califormia Health Care Facility at the time), and T. Weinholdt (Associate
Warden of California Health Care Facility at the time), in there Governmental
and individual capacities. CDCR correctional officers are being sued under there
uniform names in there individual capacities. The plaintiff alleges that his
constitutional rights were violated resulting from falling victim to, and then
reporting the illegal CDCR policy, practice, and custom of conduct ing unclothed
strip searches of inmates, and the illegal visual cavity, and genitalia searches
in front of live video cameras, female correctional officers, and others whom
where not participating in the searches. The plaintiff further alleges that

lbecause he reported this unconstitutional misconduct that he was subjected to

(1)

 

 

 
ao uo & w NY BR

10
11
12,
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

IURT PAPER
"ATE OF GALIFORHIA -
“Oo. 113 TREY. @-72)

\ Mag -

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 2 of 26

FIRST AMENDMENT retaliation, Excessive Force, and ADA discrimination by the
defendants, and this is the grounds for the request for joinder of claims pursuant
to Rule 18(a), Fed. R, Civ.P 1.

The plaintiff seeks an order declaring illegal the defendants policies

subjecting inmates who are in there custody to strip nude in front of live video’
cameras for cavity and genitalia searches without having a penologically

reasonable -suspicion that the search will produce more contraband than having
inmates searched in a private setting away from cameras, female staff members,
and other inmates.

The plaintiff further seeks and order declaring illegal the defendants _
policies of conducting the complained searches in areas which can be and are
observed by persons not participating in the searches. |

‘Lastly, that the defendants strip search and visual body cavity and

genitalia searches, policies, practices, and customs violates the constitutional

rights of the plaintiff[s] which are secured by the FOURTH AMENDMENT of the

United States Constitution, and entitles the plaintiff to recover damages under

Federal Civil Rights Act 42 U.S.C. § 1983, 1988, 1997, and 12101..

STATE CAUSE OF ACTION
Additionally, the plaintiff includes supplemental claims under California
btate Law against the defendants as followed: 1.) Intentional Infliction of
rmotional Distress in violation of Califomia Penal Codes $§§§ 2650, 2651, 2652
Which prohibits subjecting inmates to cruel and unusual punishments 2.) for
Violation of Califormia Civil Code sections §§ 51.7(a)- Unruh Act, and 52.1,

na

2.1(b)e Bane Act, which entitles the plaintiff to recover $25,000.00 _ -

chet
QoL.

Ve PE gies aD

(2)

 

 

 

 

 
o FF HN WB DAD FP WY YO

NO NO NO i) i) NO NO dN N — — —_ ay ay —_ > 4 —_
oo ~ oO Gr & Ww NO — Qo ‘oO oo ~ Nn GN & Ww ie) — Qo

Case 2:19-cv-00384-JAM-JDP Document.17_ Filed 09/18/20 Page 3 of 26

| for each Constitutional violation against each defendant 3.) Violation of

California Penal Code Section § 147 which entitle the plaintiff to recover
a statutory minimum of $4000.00 in damages against each defendant for each
Constitutional violation 4.) Lastly, the plaintiff has a cause of action

pursuant to California Government Code section § 815.6 against CDCR »

| JURISDICTION —
This action is brought pursuant to 42 U.S.C. §§§§ 1983, 1988, 1997, and
12101 et seq., and the First, Fourth, Fifth, Eighth and Fourteenth Amendments
to the United States Constitution. Jurisdiction is founded upon 28 U.S.C.
§§ 1331 and 1341 subsection (3) and (4), and the aforementioned statutory and
constitutional provisions, Under 28 U.S.C. § 1367 (a) the court has
supplemental jurisdiction over the state claims alleged herein. The plaintiff
brings a Tort cause of action pursuant to (Govt C. § 810, 815.6 et seq.)
PARTIES

1. Plaintiff Travyon C. Harbor, at all material times herein, was an inmate
who was incarcerated at California Health Care facility, Stockton, CA in which

this facility is a Department of the Corporate entity California Department

‘of Corrections and Rehabilitation. The plaintiff was incarcerated at (CHCF)

before the filing of this complaint and is now housed at CSP-Solano.

2. Defendant SCOTT KERNAN was the (secretary of CDCR), at the time of the
alleged deprivations, and at all material times referred to herein, was the
duly elected Secretary of the California Department. of. Corrections and
Rehabilitation, this defendant was instrumental in the developing of policies
and processes that focus on staff well-being and training, inmate
rehabilitation and staff treatment of inmates and staff & inmate accountability

- He is being sued in his individual capacities.

 

(3)

 
N

Bw

oO Se NIN DH WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 4 of 26

3. Defendant M. MARTEL (warden at. California Health Care Facility) is, and
at all material times referred to herein, was the warden at (CHCF), Stockton,CA
,this defendant was supervisor over all staff and Correctional officers at
CHCF and being so did have superior authority and control over policies and
procedures exercised by CDCR staff members at CHCF at the said time when the

alleged civil deprivations took place. He is being sued in his individual

cafacities.

4. Defendant T. WEINHOLDT (associate warden at California Health Care
Facility) is, and at all material times referred to herein, was the associate
warden at (CHCF), Stockton,CA, this defendant was the second in charge who
conducted supervision over all staff and correctional officers at (CHCF) and
being so did have authority and control over policies and procedures exercised
by CDCR staff members at CHCF at the said time when the alleged deprivations

took place. This defendant is being sued in there individual capacities.

5. Defendant A. Young is a peace officer for CDCR who, as a part of his
duties at California Health Care Facility, did supervise the actions of his
subordinate correctional officers as a senior officer and K-9 unit, this
defendant had authority and control over inmates at CHCF to exercise policies

and procedures. This defendant is being sued in his individual capacities.

6. Defendant F. CASILLAS is a peace officer for CDCR who, as pat of his duties
at California Health Care Facility, did supervise the actions of inmates and did

have authority and control over inmates at CHCF to exercise policies and

procedures. This defendant is being sued in his individual capacities.
(4)

 

 
10f,

11
12
13
14
15
16
17

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 5 of 26

7. Defendant M. GRIGSBY is a peace officer for CDCR who, as part of his
duties at California Health Care Facility, did supervise the actions of inmates
and did have authority and control over inmates at CHCF, to exercise policies

and procedures. This defendant is being sued in his individual capacities.

9. The defendants CDCR correctional officers sued herein are all peace
officers who, as part of their duties at California Health Care Facility, did
subject the plaintiff to unclothed strip searches and visual cavity and genital
w arches in front of video cameras and female staff members, being sexually

harassed , First Amendment retaliation, and excessive force. The defendants did

18 Violate the plaintiffs privacy rights, without having in writing, a reasonable

19
20
21
22
23
24
25
26
27
28

suspicion that these searches would be productive and produce more contraband
or weapons and/or would be more successful conducting these searches in an open
area being observed by others than in a private setting outside of those not
participating in the searches.

10. At all material times mentioned herein, each of the defendants were

acting under the color of law, to wit, under the color of statutes, ordinances,
regulations, policies, customs and usages of the state of California, Califormia
Government Code, County of San Joaquin and California Department of Corrections

and Rehabilitation. These defendants are being sued in there individual

capacities.

 

(5)

 
Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 6 of 26.

l 11. Defendant THE DEPARTMENT OF CORRECTIONS AND REHABILITATION is, and at

9 |all times referred to herein as CDCR, was a division of the state of California,
3 that maintained or permitted an official policy or custom or practice causing

4 jor permitting the occurrence of the type of wrongs complained of herein below.

5 | The defendants actions knowningly and deliberate indifference acts constitutes
6 |American with Disabilities Act and Rehabilitation Act violations, based on the |
7 |principles set forth in Monell vs. New York City Department of Social Services,
g |436 U.S. 658; Whitley vs. Albers, 475 U.S. 312,319; Rhodes vs. Robinson, 408 F.
g |3d. 559 (2004), and these herein-cited defendants are liable for all injuries
19{that was sustained by the plaintiff and did subject him to (ADA) discrimination >
jj {under Title IT of the (ADA) 42 U.S.C. § 12132 and enforcement under § 12133, and
12|vights setforth in §794 (a) of Title 29 U.S.C. shall be the remedies of

13 procedures for discrimination on the bias of the plaintiffs' disability in

14 violation of 42 U.S.C. § 12132. The plaintiff's allegations against CDCR are
based on acts and omissions of the defendants M. MARTEL (warden at CHCF), and

T. WEINHOLDT (associate warden at CHCF), and there subordinate officers and on
acts the departmental policies handed down from the secretary of CDCR at the
time defendant SCOTT KERNAN and acts and omissions of persons who are CDCR |
employees, and on the state of California breach of its duty to protect the
plaintiff from wrongful conduct and (ADA) discrimination by said persons and
employees. The defendant California Department of Corrections and Rehabilitation

is being sued under Governmental entity.

23 FACTS

 

24| 12. On October 31, 2017 investigative service unit (ISU) correctional staff

95 t California Health Care Facility Stockton, Ca, did conspire after a meeting

26pf the minds, and put into place and implemented an underground policy which was

 

27*meant. and did violate the plaintiff's constitutional rights. The alleged civil
J.
28 misconduct on the part of the defendants in this case did subject the plaintiff

(6) -

 
oOo S&S NSN DH WH BR WO NY

NN YW NY NY NY NY W Ww —
eo UA A FF Go YS | FS Ce AQAA Ea 2s

 

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 7 of 26

to a Fourth Amendment violation. This was based upon the plaintiff was forced
to strip nude by defendant F. Casillas, in which these searches took place
in the front of live video cameras, and female correctional staff (K. Mctaggart),.
Defendant A.Young supervised as defendant F. Casillas and other (ISU)
staff members destroyed the plaintiff's, state, and other inmates property.
After these defendants exited (E-4-B) housing unit, the plaintiff along with
36 inmates walked to CHCF program office and complained to (officer) Lt.MIMS.
This officer then walked back with the plaintiff and 36 inmates to asses the
damages caused by the defendants.
13. After the acts of the defendants on October 31,2017 the plaintiff along
with the 36 inmate file a group appeal against the defendants and others (ISU)
correctional staff. This Appeal was filed on November 08,2017, and on December
03,2017 action was taken against the defendant. by CHCF (associate warden at

the time) J. Porras.

14. After the associate warden J. Porras took administrative action against
defendants A. Young and F. Casillas on December 03,2017, the defendant Casillas
in concert action with other (Isv) officers entered (E-4-B) housing unit. The
defendant F. Casillas ran and approached the plaintiff who was at his bunk
and ordered in an aggressive manner, "Take your fucking close off right now!!!"
The plaintiff refused the defendants orders and stated "I'm not. taking my
close off for your sexual enjoyment." After the plaintiff refused to be sexually
humiliated in front of female staff and other inmates, the defendant balled
up his fist as if he was going to strike the plaintiff, ordering the plaintiff
for a second time stating "Get Naked!", in which the plaintiff refused. At
that time the plaintiff turned his back to the defendant and requested that
the defendant cuff him up stating "I have the right to be searched in private
and/ or go through the X-ray machine." The defendant cuffed up the plaintiff

and then stated "Your going to fucking pay for writing me and my partner up!"

(7)

 
o Se SN DH DW F&F WD HY =

NY bY NY NY NY NH NY YY YH —
eo yw Aw SF DDS |§ FF Ce AX AAR BEA S

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 8 of 26

The plaintiff was then escorted to a private area to be humiliated and striped
nude. During this search of (E-4-B) the plaintiff was the only inmate striped
and sexually harassed.

15. On December 19,2017 the plaintiff filed an grievance reporting the above
acts of retaliation committed by defendant F. Casillas, and had requested that
CHCF reviewing staff apply PREA protocols pursuant to the D.O.M. (Departmental
Operational Manual) section 44 chapter 5, and Title 15 section 3401.5 (g) be
applied based upon the plaintiff did report staff sexual misconduct on November
08,2017, and now plaintiff is being subjected to First Amendment retaliation.
On February 28,2018 defendant T. Weinholdt abused her authority and denied
the plaintiff protections measures pursuant to the Title 15 section 3401.5
(g) and further denied the plaintiff the right to not be transferred out of
the facility for the enjoyment and the exercising of his First Amendment rights.
16. On February 06,2018 defendants F. Casillas and M.Grigsby in concert action
with the CHCF (ISU) correctional staff did agree after a meeting of the minds,
to retaliate against the plaintiff and other inmates in the (E-4-B) housing
unit. At 10:30 p.m. while the plaintiff was asleep defendants F. Casillas and
M. Grigsby engaged in a pattern of misconduct when these defendants pulled
plaintiff out of his bunk and used unreasonable and excessive force. Defendant
F. Casillas grabbed the plaintiff's arm and forcefully pulled the plaintiff
out of his bunk. The plaintiff stated to the defendant that he was a member
of the American with Disabilities Act (ADA) class, and that he could not bend
his knees properly based upon his mobility impairment. The defendant M. Grigsby
watched as the plaintiff made his request, defendant F. Casillas disregarded
the plaintiff's request then state to the plaintiff "Fuck your ADA status!",
as the defendants tripped and pushed the plaintiff to the ground and defendant

M. Grigsby did sump os the plaintiff's back while he was down. Defendant

(8)

 

 
an ul ifs Ww N

wl

10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25

26
27
28

JURT PAPER
‘ATE OF CALIFORNIA -
“DB. 433 GREY. @-723

\ M7bg ~

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 9 of 26

M. Grigsby then held the forehead of the plaintiff, forcing the plaintiff to
watch as correctional officers physical ly assault and pepper spay inmates while
they where asleep in there bunks .
17. The defendants F. Casillas and M. Grigsby then forced the plaintiff to be
stripped nude in front of inmates ho where not participating in the searches,
and female correctional staff, while under treat by CDCR (ISU) K-9 units. On
February 21, 2018 the plaintift filed his grievance against the defendants F,
Casillas and M. Grigsby for the violating his ADA rights and for the use of’
unreasonable, and umnecessary excessive force. After the filing of this grievance °
the (Warden) defendant M. Martel took no administrative or punitive action against
the defendants.
b2. «CLAIM 1.) THE DEFENDANTS VIOLATED THE FOURTH AMENDMENT CONSTITUTIONAL
sO RIGHTS OF THE PLAINTIFF WHEN THEY FORCED THE PLAINTIFF TO
PERFORM UNCLOTHED STRIP SEARCH, AND VISUAL CAVITY AND
GENITALIA SEARCHES IN FRONT OF. LIVE VIDEO CAMERAS, FEMALE
CORRECTIONAL STAFF, AND OTHERS NOT BEING SEARCHED

23. On October 30,2017 defendants A. Young, F. Casillas, and M. Grigsby in

roncert action with CHCE (ISU) officers, entered (E-4-B) housing unit. Defendants
A. Young was the supervising over his subordinate defendant F. Casillas and

he did order this defendant to force the plaintiff to take part in unclothed

strip and vsual cavity and genitalia searches, and these defendant knew or should —
of known that these type of searches where illegal and unconstitutional. The
|defendant A. Young as a supervising officer knew or should of known that it

Was a violation of CDCR policy to strip the plaintiff nude in front of live

video tameras; female correctional staff (officer K. Mctaggart), and others

not participating in the searches. The defendants A. Young and F. Casillas knew

pr should of known that it was. a violation of the plaintiff's constitutional

(9)

 

 

 

 

 
nan u ih Ww BM

10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28

DURT PAPER

“ATE OF GALIFPORN SA -

*O. 343 (WEY. @-72;

1 M7ag9 -

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 10 of 26
and CDCR policy to conduct these type of searches without having a record and/or

written statement from the (Warden) defendant M. Martel, stating that the

defendants had.a reasonable suspicion that the plaintiff was the target of the
search, and that the. alleged acts on the part of the defendants A, Young and

F, Casillas would be productive and produce more contraband or weapons and/

or would be more succéssful conducting these searches in an open area, being
observed by others, and on live video camera than in a private setting protecing

the privacy rights of the plaintiff.

24, The defendant F, Casillas knew or should of known that it was illegal and
unconstitutional to make sexually harassing and humiliating comments about the
size of the plaintiff and other inmates private parts and. physical physiques.

This defendant made these statements in front of female correctional staff in

an attempt to humiliate the plaintiff -and others. and in doing so did knowingly

{| violate CDCR policy set forth in Title 15 § 3297 (4)(b), ‘and this defendants

action may have been captured on live video and stored in CDCR

computer data base at CHCF. The defendant California Department
pf Correction and Rehabilitation is liable for the injuries .. ~

raused to the plaintiff based upon this Governmental Agency did

not produce policies to protect inmates privacy rights based upon.

 

there instituting live video cameras in the institutions housing

units.

(10)

 

 

 
—

Re NHN KN NR NR ND RD RO eee
ao NN DO OH F&F YW NY &§ DS OO wo HN DH NH BP WH PY KY OC

oO So ND UN Fe YW ND

 

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 11 of 26

7 8 oad ~~ . ~~!
‘ . .aoe .

wd
a
_
1
.
mw
t
ve.
~_

25. CLAIM 2.) THE DEFENDANTS IN THIS COMPLAINT DID SUBJECT THE
PLAINTIFF TO FIRST AMENDMENT RETALIATION AND THE
PLAINTIFF ALSO BRINGS A STATE CAUSE OF ACTION PURSUANT
TO CALIFORNIA CIVIL CODE § 52.1 (b)-Bane Act FOR THE
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

26. On November 08,2017 the plaintiff on the behalf of 36 inmates filed a group
appeal against the defendants in this complaint. This grievance was centered
around nude searches, sexual harassment, and destruction of property. On
December 03,2017 (associate warden at the time) J. Porras took corrective action
against the defendants young, Grigsby, and Casillas for this alleged misconduct.
27. On December 12,2017 after disciplinary action was taken against these herein
sited defendants, defendant F. Casillas in concert with CHCF (ISU) correctional
staff stormed (E-4-B) housing unit looking for the plaintiff. This defendant
then approached the plaintiff visibly angry and then stated " Get your fucking
ass up off that bunk now!!'""Oh you like writing 602's am staff!""Take off your
cloths and get naked!!"

28. The plaintiff seeing that there were female staff members present watching
and that there was other staff and inmates who were not participating in the
search watching, refused the orders of the defendant. The plaintiff understood |
that the defendant was abusing his power and attempting to violate the rights
of the plaintiff requested that he be hand cuffed and taken to a private area
outside the view of female staff, inmates, and others correctional statt not
participating in the search. The plaintiff furthered requested to be taken

through the institutional x-Ray machine.

29. Upon the plaintiff refusing this defendants orders the defendant then balled

up his fist as if he was going to punch the plaintiff while his back was turn

QL)

 
‘Oo oo | NAN Ww - WW N _

Nn NH KH KB KH KO KR KR Rm mmm tke
ao nt DN MH BR WD NY K+Y& OD DOD SB NI DA A F&F WO NB K& OC

 

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 12 of 26

and this action did cause fear in the heart and mind of the plaintiff who was
defenseless with his hands placed behind his back. At this time other staff seen
this defendant yelling and about to strike the plaintiff with his fist and grab
defendant F. Casillas. The defendant could now be heard yelling to the plaintiff
“Your going to pay for that 602 you wrote on us!!!" The plaintiff was forced

by two other staff to take part in a mde, visual cavity and genitalia search
in the bathroom of housing unit (E-4-B). During this search defendant F.Casillas
stood outside the bathroom window and watch as the plaintiff exposed himself .The
Plaintiff was the only inmate searched in this manner on December 12,2017, in
which these searches did not produce any contraband whatsoever. _

STATE CAUSE OF ACTION PURSUANT TO CIVIL CODE § 52.1(b):

'30. The plaintiff was engaging in a constitutionally protected activity on

November 08,2017 when he and 36 inmates reported staff sexual misconduct and
abuse pursuant to PREA. The defendant F. Casillas actions to retaliate, harass,
intimidate, and intimidate by threat of violence by ball his fist up to strike
the plaintiff, for exercising his United States First Amendment; and California
Cons Art I section 3 rights did make this defendant liable under this section.
The defendant F. Casillas actions on December 12,2017 in concert with defendant
A. Young was performed in retaliation of disciplinary action being taken on the
defendants on December 03,2017 by associate warden at the time J. Porras. The
defendants acts were committed under the color of law which entitles the
Plaintiff to relief in this section.

STATE CAUSE OF ACTION: Intentional Infliction of Emotional Distress

31. The plaintiff was subjected to emotional distress which aggravated plaintiff
PTSD syndrome. The misconduct from December 12,2017 was complained to (MHDS).
(i). The conduct of defendant F. Casillas addressing the plaintiff about his
filling of his group appeal in an angry and violent manner was extreme and

outrageous and was meant to threaten and intimidate others from reporting abuse

 

(12:)
oO FS NIN DR A Pe WD NYO

Sa JN BDH A BF WD NY -|& DGD CO DOW NI HD vA BP W NO KF C

 

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 13 of 26.

(ii). The plaintiff was placed under emotional distress by the defendant from
the fear of being beaten by an angry correctional officer who had power and
control over the plaintiff. These acts did acerbate the plaintiff's PTSD
syndrome and these injuries was reported to (MHSD) at CHCF.
(iii). The actual and proximate cause of the emotional distress by defendant's
outrageous conduct was 1.) the fear of being beaten by an officer, and 2.)
The fear of being killed for the exercising of constitutional rights protected
by the First Amendment. This defendant did ball up his fist in an attempt.
to strike the plaintiff while plaintiff's back was turn, and the fear
» did cause the emotional distress complained. The plaintiff has pled
a state cause of action for intentional infliction of emotional distress against
defendant Casillas, which alleged acts stemmed from the plaintiff engaging
in his constitutionally protected activities by reporting staff sexual abuse.
32. CLAIM 3.) THE DEFENDANTS IN THIS COMPLAINT DID SUBJECT THE
PLAINTIFF TO EXCESSIVE FORCE AND ADA DISCRIMINATION
IN VIOLATION OF 42 U.S.C.§ 12101 et seq., PLAINTIFF
ALSO BRINGS A STATE CAUSE OF ACTION PURSUANT TO
CALIFORNIA CIVIL CODE § 51.7(a)-Unruh Act and 52.1(b)
33. On February 06,2018 at 2230 hours defendants F. Casillas and M.Grigsby
in concert with other (ISU) correctional staff agreed after meeting of the
minds to retaliate against the plaintiff and other inmates. This retaliation
was for the plaintiff reporting staff sexual misconduct. and other violations
which took place on October 31,2017. Once defendants Casillas and Grigsby
entered (E-4-B) housing unit, these defendants in concert action with CHCF
(ISU) correctional officers targeted specific inmates, all who were listed
as complainants on the group appeal. The plaintiff did fall victim to excessive
and unnecessary force committed by these two defendants. The plaintiff was
awaken by the defendants F. Casillas and M.Grigsby, in which these two grabbed

the plaintiff out of his bunk while he was sleep and knew or should of known

that doing so without warning could injured the plaintiff who is disabled.

G3)

 
uo fe N DBD OH F&F YW NHN =

NO RN KN DQ RO RO Rm ee ee ee ee
nH wv FF WD NH K|& DBD OO WM TI DB WwW BP WH NY HK ©

27

Case 2:19-cv-00384-JAM-JDP Document17 Filed 09/18/20 Page 14 of 26

Upon being grabbed by the defendants plaintiff did put the defendants on notice
that he was permanently disable and that he could not properly bend his knees
due to his ADA status. At that. point defendant Casillas did state discriminary
remarks to the plaintiff before he and defendant Grigsby slammed plaintiff

to the ground. Defendant. M. Grigsby did intentionally place his leg in front

 

of the plaintiff's Iegs and did forcefully tripped and slammed the plaintiff

to the ground jumping on top of the plaintiff knees first into the back of

the plaintiff .The defendant. knew or should have known that. blatant disregard to
the plaintiff's disabilities could cause serious injury, pain and suffering

to the plaintiff.

34. Once on the ground the defendants did grab the plaintiff's forehead

and held his hand behind his back forcefully making the plaintiff watch as
other (ISU) correctional staff assaulted, and pepper sprayed inmates while

they were sleep, based upon there participating in the reporting of staff sexual
misconduct . These two herein sited defendants knew or should of known that
there actions where meant to cause fear in the heart and mind of the plaintiff,
and did in fact cause emotional distress to the plaintiff based upon he engaged
in a constitutionally protected activity by reporting staff sexual misconduct.
A2 U.S.C. § 12101 et seq., American with Disabilities Violation: _

35. The plaintiff suffers from a physical mobility impairment of being mobility
impaired stemming from two knee surgeries 1.) 2012, and 2.) 2014 from a torn
meniscus to the plaintiff's left knee. These surgeries have put substantial
limits on the plaintiff's life activities such as neurological nerve damage,
sitting, standing, walking and bending of the knee's. The plaintiff has

permanent mobility devices such as cane, and knee braces which allows plaintiff
to stand correctly with the proper support that's needed for someone in his

conduction.

36. Defendants F. Casillas and m. Grigsby did discriminate against the plaintiff

 

28

C14)

 
oOo S&S SN DBD nH FF WW NO

NO wo NO PO NHN. KN KN RO RQ mm mm me lee
So AN Hn WA FF WD NY = DT OO DH NI HR UA BP WY YPY —&§ CO

 

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 15 of 26

disabilities by denying him access to his medical devices without a penelogical
reason to do so. Defendant F. Casillas comments stating "Fuck your ADA status",
was discriminatory in that the defendant knew that the plaintiff had mobility
issues. Defendant M. Grigsby concert acts of tripping and jumping on top of

the plaintiff's back was discriminatory and malicious violating the 8th and

14th Amendments of the United States Constitution. The defendants when they
committed these deprivatiions due to some policy or law from there superior
defendant. M. Martel (warden at CHCF), did perform the unconstitutional acts
under the color of law, herein-cited alleged defendants are not immune because
they had acted in there own individual capacity when they put into place the
underground. policy, and the plaintiff's rights to not be discriminated against
was clearly established in light of the time of the events in questioned. The
plaintiff has stated a prima facie claim for monetary relief.

STATE CAUSE OF ACTION PURSUANT TO CIVIL CODE § 51.7 (a):

37. Defendants Casillas and Grigsby did subject the plaintiff to violence,
intimidation, and threat. of violence. This attack was based upon the plaintiff's
reporting sexual misconduct. The defendants did discriminate against plaintiff's
American with Disabilities status, which the plaintiff is a class member of
thtsis protected group. Thus, the plaintiff has stated a cause of action under
this section which entitles the plaintiff to monetary relief.

STATE CAUSE OF ACTION PURSUANT TO CIVIL CODE § 52.1 (b):

38. Defendants F. Casillas and m. grigsby are correctional employee's employed
by CDCR and at the time complained were acting under the color of state law.
These defendants did in there individual capacities, interfere by way of threat,
intimidate, coerced and attempted to interfere with the plaintiff's exercise
and enjoyment of rights which are secured by the United States and this State.
California Penal Code sections §§§§ 147, 2650, 2651, and 2652 prohibits the
subjection of inmates who are in state prison to cruel and unusual punishments.

~ (15)

 
n Wl tf Ww N b

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DJURT P4PER
“ATE OF CALIFORNIA -
“DB. 133 REV. 8-723

+ s7bg

 

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 16 of 26

48. CLAIM 4.) ees IN THIS COMPLAINT VIOLATED THE EIGHTH
D

SAS ETE

_AGAINST DEFENDANTS M. MARTEL AND T; WEINHOLD

 

 

49. . On February 20, 2018 deferdants M. Martel (Warden at CHCF, and T.Weinholdt
associate Werden, as supervisors were the reviewing staff at @ ‘who did in
fact hear the plaintiff's 602 grievance regarding the ‘December 12, 2017 incident
which the defendant F, Casillas had retaliated against the plaintiff for reporting
staff sexual misconduct, destruction of state and inmates property, and sexual 7
abuse. |
50. In defendants response to the plaintiff's grievance dated February 28, 2018
(First level response), the defendants violated the plaintiff's DUE PROCESS
rights. This happen when defendant M. Martel and defendant T. Weinholdt stated
they would not apply protection measures pursuant to title 15 § 3401. 5(g), which.
protects inmates who report staff sexual misconduct. The defendants stated there
reason for denying these. protections was that the plaintiff ‘had not established
that he himself had been sexual abused, so therefore no protection was needed.
51. The defendants abused there discretion in that protection measures pursuant
to title 15 § 3401.5 (3), is designed to protect inmates who (REPORT) staff sexual
misconduct not one who has fell victim to said. misconduct. These defendants as
supervisors knew or should have known by not affording the plaintiff these .
protections that they would only be sending a message to there subordinates. that
retaliatory acts against the plaintiff would be tolerated. On there action and/or
inaction the defendants. in this complaint took full advantage of this green light
policy to retaliate against inmates who report staff sexual misconduct.
52. These herein sited defendant knew or should of know that after J. Porras
associate warden at the time, took action against defendants Young, Casillas,

and Grigsby on November’ 08, 2017 which was documented, and Now plaintiff' Ss report

(16)

 

 
Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 17 of 26

of being retaliated against based upon the aforementioned, defendants M. Martel
and T. Weinholdt had a mandatory duty as supervisors to protect the plaintiff

Sion etal i ation ‘by State for reporting staff sexual misconduct. .

a ou &® WN BB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 ‘
26||
27]

28
(17)
JURT PAPER

TATE OF GALIFORNIA -
©. 443 (EV. a-72)

‘ 347ag  -

 

 

 

 
oO S&S NN DN OH FF WD LPO

VY NY NY NHN NY NY N YP NO ee ee ;

Case 2:19-cv-00384-JAM-JDP Document17 Filed 09/18/20 Page 18 of 26

THE PLAINTIFF HAS EXHAUSTED ALL COCR ADMINISTRATIVE REMEDIES :

 

52. The plaintiff has complied with CDCR appeal process and all appeals
associated with this complaint has been fully exhausted on all issues. The
appealse which are log is as followed: 1.) Local Log No. CHCF-17-04015 TLR
Case No. 1803630, 2.) Local Log No. CHCF-17-04510 TLR Case No.1808163, 3.)

Local Log No. CHCF-18-00707 TLR Case No.1804477, Poe De

~- we a ae

de sco

an

CAUSES OF ACTION
COUNT ONE

53. (Violation of the Fourth : Amendment to the United States
Constitution).
54. Plaintiff re-alleges and hereby incorporates herein the preceding the
paragraphs of this complaint, to the extent relevant, as if fully set forth.
55. The defendants California Department of Correction and Rehabilitation
, Scott Kernan, M.Martel, A.Young, F.Casillas, and M. Grigsby actions on
October 31,2017 violated the plaintiffs constitutional rights.
56. Defendants California Department. of Correction and Rehabilitation :under
Governmental entity, and Scott Kernan as the secretary outlined and approved
the policies, practices, and custom_regarding the strip and visual cavity
and genitalia searches in front of live video cameras complained of herein,
did violate the rights of the plaintiff. _. |
57. The defendant M. Martel (warden at CHCF), actions approving and adopting .
fhe policies, practices, and customs regarding the nude strip and visual body
cavity searches at his institution -which Has live vidéo cameras through out
the institution, ‘and not designating a private area for these type of
searches based upon these live video cameras through out the institution did
violate the plaintiffs’ constitutional rights. . -

58. The defendant A. Young actions on October 31,2017 under the direction

 

(
18°

 
—

So Oo NY DH UH BP W WN

10
11
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 19 of 26

of defendant M. Martel, to order the defendants F. Casillas and M. Grigsby
to target the plaintiff for complained searches after a meeting of the minds
did violate the rights of the plaintiff, under the Fourth Amendment to be
free from unreasonable searches and seizures.
59. The defendants F. Casillas and M. Grigsby actions ordering, intimidating,
by way of coercion and threat forcing the plaintiff to give up his Fourth
Amendment right, subjecting the plaintiff to bend over exposing his cavity
and genitalia in front of live video cameras, female correctional staff, and
others not participating in the searches did violate the rights of the
plaintiff, and directly and proximately damaged plaintiff, entitling the
plaintiff to recover damages for said violations pursuant to 42 U.S.C. § 1983
3 California Civil Code § 52.1 (b); California Government Code § 815.6 et
seq-,

COUNT TWO |
60. (Violation of the First Amendment to the United State Constitution;
California Civil Code § 52, 52.1 (b); California Penal Code § 147)
61. Plaintiff re-alleges and hereby incorporate herein the preceding
paragraphs of this complaint, to extent relevant, as fully set forth.
62. The defendant F. Casillas policies, practices, and customs regarding
retaliation for the plaintiff reporting staff sexual misconduct committed
by him and other (ISU) correctional staff at CHCF. The defendant did in fact
retaliate on the plaintiff on December 12,2017 in concert action with the
defendant A. Young did retaliate and afflict intentional emotional distress |
to the plaintiff for reporting staff sexual misconduct, strip and visual body

and cavity searches which did violated the rights of the plaintiff. Under
California penal code sections § 147, which directly and proximately damaged
plaintiff, the plaintiff is entitled to recover $4,000.00 for a violation

bf Penal Code section § 147 for the defendant. Furthermore a minimum damage

 

9)

 
oO Se JN DR WH FF WY LH —&

—_
-_- 2

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 20 of 26

of $25 , 000.00 from the defendants each per violation pursuant to California
Civil Code sections §§ 52, 52.1 (b) in addition to other damages pursuant
to 42 U.S.C. § 1983.

COUNT THREE
63. (Violation of the Eighth Amendment of the United States Constitution;
California Civil Code sections §§ 52, 52.1 (b) )
64. Plaintiff re-alleges and hereby incorporates herein the preceding and
paragraphs of the complaint, to extent relevant, as fully set forth.
65. The defendant F. Casillas actions of pulling the plaintiff out of his
bed while the plaintiff was sleep and slamming him on the flour constitutes
a claim of excessive force which happened on February 06,2018. Defendant
F. Casillas had a mandatory duty to make sure that the plaintiff was awake
before he engaged the plaintiff with force. The defendant furthermore was
obligated by law to allow the plaintiff access to his cane and to put on
his knee brace after being put on notice of the plaintiff's ADA status. The
actions of this defendant did violate the plaintiffs constitutional rights
and did violate California Penal Code sections §§ 2650, 2651, and 2552 which
prohibits subjecting inmates to cruel and unusual punishments.
66. The actions of the defendant M. Grigsby on February 06,2018 to place
his leg in front of the plaintiff's legs, and forcefully trip and slam the
plaintiff to the ground did violate the Constitutional rights of the
plaintiff. Furthermore the action by this defendant to place the plaintiff's
hands behind his back and force the plaintiff to watch other inmates being ©
assaulted, peppered sprayed, and attacked did directly and proximately
subject the plaintiff to cruel and unusual punishment. The actions of this
defendant discriminating against the plaintiff's ADA rights did violate the

plaintiff's constitutional protection to be free from cruel and unusual

punishments by officers acting under the color of law.
(2G)

 
an mu & WN

J

“9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JURT PAPER
“ATE OF CALIFORNIA -
“BD. 133 REY. a-72)

v Meg

 

 

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 21 of 26

COUNT # “OUR
67. (Wiolation of the Fourteenth Amendment of the United States Constitution;

42°U. s. C. § 12101; Califormia Civil Codes § 51.7 (a), 52, and.52.1 (b) )
68. Plaintife re-alleges and hereby incorporates herein the proceding ‘paragraphs

of this complaint, to extent relevant, as fully set forth.

69. The defendant F, Casillas actions on February 02, 2018 denying the plaintiff
access to his mobility devices after being put on notice by the plaintiff of |
his ADA status did violate the rights of the plaintiff which are protected under
42 U.S.C. § 12101-American with Disabilities Act. The act to discriminate against
the plaintiff was meant to cause pain and injury to the plaintiff when this
defendant slammed plaintiff to the ground after being put on notice by plaintiff.
70. This defendant actions were in retaliation for plaintiff reporting staff
sexula misconduct, which the has protected rights pursuant to Califorina Civil
Code § 51.7 (a), -to be free from violence or intimidation based upon his -
disability. The defendant's actions directly and proximately damaged plaintiff

, entitling the plaintiff to recover damages for said violations: pursuant to

42 U.S.C. §§ 1983, 12101; California Civil Codes §§§ 51.7. (a), 52, and 52.1

(b). |

71. The defendant M. Grigsby in concert action with defendant F, Casillas did

on n February 06, 2018, deny the

(21)

 

 
Oo OF ND A BP WY YN &

mmm
SA DA BS WW VPN |& OC

18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 22 of 26

plaintiff access to his mobility devices after hearing the plaintiff request
made to defendant F. Casillas in which these defendants had a mandatory duty

to allow the plaintiff access to his mobility devices. The plaintiff has
protected rights pursuant to 42 U.S.C. § 12101, and the defendants action

to discriminate against these rights where meant to injure the plaintiff

as this defendant did purposely trip and slam the plaintiff to the ground.

This defendants actions were in retaliation for the plaintiff and others
reporting staff sexual misconduct, which the plaintiff has protected rights
pursuant to Civil Code sections § 51.7 (a), 52 to be free from violence,
intimidation, and discrimination based upon disability and constitutional
rights. The defendants actions directly and proximately damaged plaintiff,
entitling the plaintiff to recover damages for said violations pursuant to

42 U.S.C. §§ 1983,12101; California Civil Code §§§ 51.7 (a), 52, 52.1 (b).
72..On February 20,2018 the defendant M. Martel (warden) knew of the defendant
F. Casillas retaliating against the plaintiff for reporting staff sexual abuse
and misconduct based upon the grievance filed by the plaintiff. This defendant
was aware of his subordinate's behavior and failed to take steps to prevent the
continuance of these attacks against the plaintiff. This defendant after being
put on notice of these alleged attacks violated the plaintiff's Due process and
equal protection rights, by denying the plaintiff the PREA protection measures
pursuant to Titile 15 section § 3401.5 (g), which protects inmates who report
staff sexual misconduct. This defendant had a duty to protect the plaintiff
from his subordinates actions and knew or should of known that by not protecting
the plaintiff made him liable for any overt acts committed by his subordinates

against the plaintiff for reporting staff sexual misconduct. Thus, defendant
M. Martel is liable for his actions or inactions which did directly and
proximately damaged plaintiff, entitling the plaintiff to recover damages for

deprivations pursuant to 42 U.S.C. §§ 1983,12101; California Civil Code §§§

 

(99)
Oo So NN DD OW F&F WY NO

YN NY MN HY KN Bw
2 IA WA BO YN &§ FS © we Raa Rants

 

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 23 of 26

51.7 (a), 52, 52.1 (b).
73. On February 20,2018 defendant T. Weinholdt (associate warden), knew of the

defendant F. Casillas retaliating against the plaintiff based upon the reporting
of staff sexual misconduct. This defendant was put on notice of the actions
taken against the plaintiff by his subordinate F. Casillas. Defendant Weinholdt
after being put on notice of this alleged retaliation violated the plaintiff's
Due process and Equal protection rights, when after a meeting of the mind with

defendant M. Martel agreed to deny the plaintiff protection measures pursuant

{to PREA, pursuant to Tilte 15 section § 3401.5 (g). This defendant had a duty

to protect the plaintiff from her subordinates actions and knew or should of
known that by not doing so made her liable for any overt act committed against
the plaintiff in the furtherance of the conspiracy to retaliate. Thus, defendant
T. Weinholdt is liable under the doctrine of supervisory liability for alleged
actions or inactions which did directly and proximately damaged plaintiff,
entitling the plaintiff to recover damages for deprivations pursuant to 42 U.S.C
§§ 1983,12101; California Civil Code §§§ 51.7 (a), 52, and 52.1 (b).
PRAYER FOR RELIEF

WHEREFORE, plaintiff seeks judgment as follows:
1. For declaratory and injunctive relief declaring illegal and enjoining,
preliminary and permanently, defendants' policies, practices, and customs of
subjecting inmates to strip and visual body cavity searches without having a
reasonable suspicion that such searches would be productive of contraband or
weapons, and conducting said searches on male inmates in front of female staff

members and searches in non-private areas in front of live video cameras in a

area observable by persons not participating in the search;

2. Certification of the plaintiff's complaint concerning defendants policy,

Practice, and customs of subjecting inmates to strip and visual body cavity and

i

genitalia searches without having a reasonable suspicion i:-° © os #83 es

03°)

 
a HD WwW Bf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 24 of 26

that the searches would be productive of contraband or weapons and not done for

the defendants own sexual pleasure and/or abuse and harassment.

3. For declaratory and injunctive relief declaring illegal and enjoining
preliminarily and permanently, defendants' policies, practices, and customs of
retaliating against inmates who exercises there protected First Amendment Rights

when reporting staff sexual misconduct and Constitutional violations under the

color of law.

4. For compensatory, general , and special damages for the plaintiff, as to

all defendants in the amount of at least $250,000.00 per defendant.

5. In addition to compensatory and statutory damages as allowed by law and
Pursuant to California Penal Code § 147, at least $4,000.00 per each defendant

for each violation suffered by the plaintiff.

6. In addition to compensatory and statutory damages as allowed by law, at least
$25,000.00 per defendant for each violation pursuant to California Civil Code —

§§§ 51.7 (a), 52, 52.1 (b), for each violation alleged in each claim.

7. Furthermore, pursuant to 42 U.S.C. §12101 et al.,; 29 U.S.C. § 794(a)(b),

for violations of the Americans with Disability Act of 1990 (ADA), and (RA),

the plaintiff seeks damages against defendant California Department of

Corrections and Rehabilitation as allowed by law in-the amount of at least

$1,000,000.00 per violation suffered by the plaintiff.

pate: Y~/if— F570 . Bespect ful} sybpitt '
Oe : deal Loe

In Pro se.,
(24)

 
N

oO oe NN DH OH SF WD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 25 of 26

VERIFICATION

I, Travyon C. Harbor, have read the foregoing complaint and hereby verify
that the matters alleged therein are true and correct, except as matters alleged
on information and belief, and as to those I believe them to be correct, and
declares under the penalty of perjury and the laws of the State of California
and the United States that the foregoing is true and correct.

This declaration was executed on the 19 tay ofSéptnikér 2020, in Tracy ~~

California. JZ.
. ne Travyoh Cc. Harbor

 

(25)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23]

24

25

26

27

28

 

Case 2:19-cv-00384-JAM-JDP Document 17 Filed 09/18/20 Page 26 of 26
PROOF OF SERVICE BY MAIL

BY PRISONER "INPRO PER" . -

1 hereby certify that | am over the age of 18 years of age, that | am representing myself, and that | am

aprisoninmate. Travyon C. Harbor cocr# T-98055
Deuel Vocational Institution
My prison address is: 93500' Katson Road’: --

Housing: F-wing” 141 law
yty lta!

- Yraey; California 953904 «2

On the "date" specified below, | served the following document(s) on the parties listed below by
delivering them in an envelope to prison authorities for deposit in the United States Mail pursuant to
the "Prison Mailbox Rule":

Case Name: Travyon C. Harbor Vs. CDCR, et al., Case #: 2;19-cv-0383-EFB P

Document(s) Served: Second. Amendmenéd Complaint

 

 

The envelope(s), with postage fully pre-paid or with a prison Trust Account Withdrawal Form

attached pursuant to prison regulations, was/were addressed as follows:

United States Court
Bagtern District of California.

I st., STE 4-200' ~—
Sacramento, California 95814-2322

1 declare under penalty of perjury that the foregoing is true and correct. This declaration was

executed on P- [4 - 7 ZS s , in Vacaville, California

"date" Signature:

 
 

Printed Name: Travyon C. Harbor

 
